Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 1 Jun 2022.
Claims 9-17 were canceled.
Claims 18-37 are newly presented.
Claims 18-37 are currently pending and have been examined.

Response to Arguments
Regarding the objection to the abstract
Applicant’s amendments have obviated the objection to the abstract. It is withdrawn and the amended abstract is entered. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant requests withdrawal of the prior rejections based on the presentation of new claims. For the reasons set forth below, this is not persuasive. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 18-27 recite a server, which Applicant discloses as a computing device in [0133]. Claims 29-37 recite a non-transitory storage device. Therefore, claims 18-37 recite statutory subject matter. 
Step 2A, prong 1: Independent claim 18 recites retrieving vehicle state information that pertains to a first call vehicle; transmitting, to the user when the first call vehicle dispatcher determines that the first call vehicle is available, vehicle information that permits display of information regarding the first call vehicle; receiving vehicle selection information; outputting, to the company, a vehicle dispatch instruction that requests the company to dispatch the first call vehicle;  processing the vehicle state information in a manner that permits the first call vehicle dispatcher to determine whether or not the first call vehicle is available; and processing the vehicle selection information in a manner that causes the first call vehicle dispatcher to convert the vehicle selection information into the vehicle dispatch instruction. 
Independent claim 28 recites retrieving vehicle state information that pertains to a first call vehicle; processing the vehicle state information to determine whether or not the first call vehicle is available; transmitting, to a user when the dispatcher determines that the first call vehicle is available, vehicle information that permits display of information regarding the first call vehicle; receiving, from the user, vehicle selection information; processing the vehicle selection information in a manner that causes the dispatcher to convert the vehicle selection information into a vehicle dispatch instruction that requests a company to dispatch the first call vehicle; and outputting the vehicle dispatch instruction.
Determining whether a vehicle is available for dispatch and dispatching the vehicle if it is available is at least one of managing business or interpersonal relationships or a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements used to apply the abstract idea. Both claim 18 and claim 28 recite a server, a communication network, a user terminal, a display screen on the user terminal, and a company terminal. Claim 18 also recites a communication unit that is electrically connectable to a user terminal and a company terminal, and a control unit that is electrically connected to the communication unit. Claim 28 also recites a non-transitory data storage device and computer code. The network is disclosed as the Internet in Applicant’s originally filed specification, paragraph [0012]. The user terminal is disclosed as a mobile terminal in [0003] and fig. 1, and the company terminal appears to be a generic computing terminal based on fig. 1. The control unit is disclosed as a CPU in [0013], and the communication unit “ensures exterior communication via the Internet” as in [0015]. Therefore, all of the elements recited in Applicant’s independent claims are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality or generally linking the abstract idea to a technological environment. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further refine the abstract idea with additional steps or rules to be followed. Claims 19 and 29 recite receiving, from the user, facility selection information and processing facility selection information in a manner that causes the first call vehicle dispatcher to convert the facility selection information into a facility reservation instruction that requests the company to reserve a facility. Claim 20 and 31 recite that the facility is a mortuary. Claims 21 and 30 recite displaying information regarding the vehicle and the facility on a map. Claims 22 and 32 recite outputting a facility reservation instruction to the company. Claims 23 and 33 recite receiving facility state information that pertains to the facility. Claims 24 and 34 recite processing the facility state information in a manner that permits a determination whether or not the facility has a vacancy and transmitting, to the user when the first call vehicle dispatcher determines that the facility has the vacancy, the facility information that permits the display of information regarding the facility. Claims 25 and 35 recite receiving, from the user, facility temporal selection information that that requests detailed information regarding the facility, and transmitting, to the user when the first call vehicle dispatcher receives the facility temporal selection information, the detailed information in a manner that permits display of the detailed information. Claims 26 and 36 recite receiving, from the user when the user selects the first call vehicle, vehicle temporal selection information, and calculating, when the first call vehicle dispatcher receives the vehicle temporal selection information, vehicle dispatch information comprising: a first estimated fare from location of a company of the first call vehicle to a request point, and a second estimated fare from the request point to the facility. Claims 27 and 37 recite processing the vehicle dispatch information in a manner that permits the first call vehicle dispatcher to determine whether or not a sum total of the first estimated fare and the second estimated fare is a minimum. 
All of these claims recite further rules for the abstract idea of assigning a vehicle to a dispatch request, also falling within the “certain methods of organizing human activity” grouping of abstract ideas.  
Step 2A, prong 2: The dependent claims do not recite additional elements other than those recited in the independent claims, and are therefore subject to the analysis set forth for claims 18 and 28. Displaying a map with the vehicle and the facility locations on it on a user device screen is constitutes mere instructions to apply an exception, as in MPEP 2106.05(f), citing Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017). Therefore, all of the elements recited in Applicant’s independent claims are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170344707 to Patel (“Patel”) in view of non-patent literature Diamond and Sons (Diamond, previously provided).
Claim 18
Patel discloses the following elements:
A first call vehicle dispatch server comprising: ([0003] system and method for determining an available ambulance to be dispatched to the patient)
a communication unit that is electrically connectable to a user terminal and a company terminal; ([0013] integrated ambulance tracking system (server) may be connected with patient devices and ambulance associated devices; see also figs. 1 and 2; [0038] devices may include communication interfaces; [0042] communication interfaces can communicate over various wireless networks)
and a control unit that is electrically connected to the communication unit; ([0013] integrated ambulance tracking system (server) may be connected with patient devices and ambulance associated devices; see also figs. 1 and 2; [0038] devices may include communication interfaces; [0042] communication interfaces can communicate over various wireless networks)
wherein the communication unit is configured to: retrieve, via an electronic communication network, vehicle state information that pertains to a first call vehicle, ([0054] system identifies an available ambulance based on an indication that the ambulance is available from an operator input etc.)
transmit, to the user terminal when the first call vehicle dispatch server determines that the first call vehicle is available, vehicle information that permits a display screen on the user terminal to display information regarding the first call vehicle, ([0078] system presents a map with ambulance information to patient who can select an ambulance to be dispatched)
receive, from the user terminal, vehicle selection information, and ([0078] patient can select ambulance to be dispatched)
output, to the company terminal, a vehicle dispatch instruction that requests the company terminal to dispatch the first call vehicle, and wherein the control unit is configured to: ([0078]-0079] dispatch request is made to ambulance terminal based on patient selection)
process the vehicle state information in a manner that permits the first call vehicle dispatch server to determine whether or not the first call vehicle is available, and  ([0054] system identifies an available ambulance based on an indication that the ambulance is available from an operator input etc.)
process the vehicle selection information in a manner that causes the first call vehicle dispatch server to convert the vehicle selection information into the vehicle dispatch instruction. ([0078]-0079] dispatch request is made to ambulance terminal based on patient selection)
Patel discloses that the ambulance system can identify an available ambulance for dispatch. Patel does not explicitly disclose that the ambulance is a first call vehicle. However, Diamond discloses that first call vehicles are also called removal ambulances. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the first call vehicle of Diamond for the ambulance of Patel, since the substitution is one of nomenclature, rather than structure, as both first call vehicles and standard ambulances would be capable of carrying a decedent. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 28
Patel discloses the following elements:
A non-transitory data storage device having computer code embodied thereon, wherein a server comprises the data storage device, the computer code when executed by the server causes the server to perform operations comprising: ([0003] system and method for determining an available ambulance to be dispatched to the patient; [0040] system devices may include storage components including non-transitory computer readable media; [0043] device performs processes disclosed by executing code stored on the storage devices)
retrieving, via an electronic communication network, vehicle state information that pertains to a first call vehicle; ([0054] system identifies an available ambulance based on an indication that the ambulance is available from an operator input etc.; [0013] integrated ambulance tracking system (server) may be connected with patient devices and ambulance associated devices; see also figs. 1 and 2; [0038] devices may include communication interfaces; [0042] communication interfaces can communicate over various wireless networks)
processing, by the server, the vehicle state information in a manner that permits the server to determine whether or not the first call vehicle is available; ([0054] system identifies an available ambulance based on an indication that the ambulance is available from an operator input etc.)
transmitting, to a user terminal when the server determines that the first call vehicle is available, vehicle information that permits a display screen on the user terminal to display information regarding the first call vehicle, ([0078] system presents a map with ambulance information to patient who can select an ambulance to be dispatched)
receiving, from the user terminal, vehicle selection information, and ([0078] patient can select ambulance to be dispatched)
processing, by the server, the vehicle selection information in a manner that causes the server to convert the vehicle selection information into a vehicle dispatch instruction that requests a company terminal to dispatch the first call vehicle; [0054] system identifies an available ambulance based on an indication that the ambulance is available from an operator input etc.; [0078]-0079] dispatch request is made to ambulance terminal based on patient selection)
and outputting, to the company terminal, the vehicle dispatch instruction. ([0078]-0079] dispatch request is made to ambulance terminal based on patient selection)
Patel discloses that the ambulance system can identify an available ambulance for dispatch. Patel does not explicitly disclose that the ambulance is a first call vehicle. However, Diamond discloses that first call vehicles are also called removal ambulances. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the first call vehicle of Diamond for the ambulance of Patel, since the substitution is one of nomenclature, rather than structure, as both first call vehicles and standard ambulances would be capable of carrying a decedent. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 19-23 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170344707 to Patel (“Patel”) in view of non-patent literature Diamond and Sons (Diamond, previously provided) and further in view of U.S. Patent Publication No. 20020004757 to Torres et. al. (“Torres ‘757”).
Claims 19 and 29
Patel in view of Diamond discloses the elements of claims 18 and 28, above. Patel also discloses:
receiving, from the user terminal, facility selection information; ([0059] hospital may be selected based on patient preference information)
and processing, by the server, facility selection information in a manner that causes the server to convert the facility selection information into a facility . ([0063] patient and ambulance information may be provided to hospital so that the hospital is prepared to receive the patient)
Patel in view of Diamond at least strongly suggests a facility reservation based on user selection information. Nevertheless, to the extent that Patel does not explicitly disclose a reservation at the facility, Torres ‘757 discloses that users may select a facility for funerary services in [0095], that user selections are made available to providers in [0106], and that the user can select to include the vendor’s bid in the funeral plan in [0108]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the first call vehicle dispatch system including hospital notification of Patel in view of Diamond the facility booking information as taught by Torres ‘757 in order to “showcase[s] the comprehensive scope of products, services, and other planning options available… to inform the user, while assisting in the development of their plan.” Torres ‘757, paragraph [0071].
Claims 20 and 31
Patel in view of Diamond and Torres ‘757 discloses the elements of claims 19 and 29, above. Patel also discloses that the system may transport a person to a hospital in at least [0059], [0063], and one having ordinary skill in the art would understand that most hospitals include mortuaries. Nevertheless, to the extent that neither Patel nor Diamond explicitly disclose that the facility is a mortuary, Torres ‘757 also discloses:
wherein the facility is a mortuary. ([0075] user selects a funeral home to access services offered; [0087] services may include embalming – a facility which provides embalming services is a mortuary)
Patel in view of Diamond discloses a first call dispatch system which includes facility information, wherein the facility includes a hospital. Torres ‘757 discloses that facilities may include mortuaries. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the first call vehicle dispatch system including hospital notification of Patel in view of Diamond the facility booking information as taught by Torres ‘757 in order to “showcase[s] the comprehensive scope of products, services, and other planning options available… to inform the user, while assisting in the development of their plan.” Torres ‘757, paragraph [0071].
Claims 21 and 30
Patel in view of Diamond and Torres ‘757 discloses the elements of claims 19 and 29, above. Patel also discloses:
wherein the user terminal: superimposes a map onto the display screen, and superimposes, onto the map, the information regarding the first call vehicle and the information regarding the facility. ([0078] system displays map on patient device showing ambulance location and location of facility; see also fig. 17)
Claims 22 and 32
Patel in view of Diamond and Torres ‘757 discloses the elements of claims 19 and 29, above. Patel also discloses:
outputting, via the electronic communication network, the facility reservation instruction to the company terminal. ([0063] patient and ambulance information may be provided to hospital so that the hospital is prepared to receive the patient; hospital accesses the system using a hospital device)
Patel in view of Diamond at least strongly suggests a facility reservation based on user selection information. Nevertheless, to the extent that Patel does not explicitly disclose a reservation at the facility, Torres ‘757 discloses that users may select a facility for funerary services in [0095], that user selections are made available to providers in [0106], and that the user can select to include the vendor’s bid in the funeral plan in [0108]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the first call vehicle dispatch system including hospital notification of Patel in view of Diamond the facility booking information as taught by Torres ‘757 in order to “showcase[s] the comprehensive scope of products, services, and other planning options available… to inform the user, while assisting in the development of their plan.” Torres ‘757, paragraph [0071]. 
Claims 23 and 33
Patel in view of Diamond and Torres ‘757 discloses the elements of claims 19 and 29, above. Patel also discloses:
receiving, from the electronic communication network, facility state information that pertains to the facility. ([0054] hospital may be selected based on a medical situation associated with the patient; [0054] ambulance may be dispatched based on an indicated that the hospital is equipped or prepared to handle the medical situation of the patient)

Claims 24-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170344707 to Patel (“Patel”) in view of non-patent literature Diamond and Sons (Diamond, previously provided) in view of U.S. Patent Publication No. 20020004757 to Torres et. al. (“Torres ‘757”) and further in view of U.S. Patent Publication No. 20040243446 to Wyatt (“Wyatt”).
Claims 24 and 34
Patel in view of Diamond and Torres ‘757 discloses the elements of claims 23 and 33, above. Patel also discloses:
processing, by the server, the facility state information in a manner that permits the server to determine whether or not the facility has a vacancy; ([0054] ambulance may be dispatched based on an indicated that the hospital is equipped or prepared to handle the medical situation of the patient)
and transmitting, to the user terminal when the server determines that the facility has the vacancy, the facility information that permits the display screen to display information regarding the facility. ([0054] hospital may be selected based on a medical situation associated with the patient; ambulance may be dispatched based on an indicated that the hospital is equipped or prepared to handle the medical situation of the patient; [0078] system displays map on patient device showing ambulance location and location of facility; see also fig. 17)
Patel in view of Diamond and Torres ‘757 discloses determining whether to transport a user to a facility based on the facility’s ability to accommodate the patient, including at a funeral home as taught by Torres ‘757. Patel in view of Diamond and Torres ‘757 does not explicitly use the word “vacancy” and does not explicitly disclose determining availability of the facility in determining whether to transport the user to the facility. However, Wyatt discloses that the system can determine whether there is an available bed at different facilities in [0052] and fig. 3. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the facility determination based on ability to accommodate of by Patel in view of Diamond and Torres ‘757 the vacancy determination as taught by Wyatt in order to “allow[] for real time updates and access to those updates regarding bed availability as a patient is checked in” to the facility. Wyatt, paragraph [0052]. 
Claims 25 and 35
Patel in view of Diamond and Torres ‘757 discloses the elements of claims 23 and 34, above. Patel also discloses:
receiving, from the user terminal, facility temporal selection information that that requests detailed information regarding the facility; ([0059] hospital may be selected based patient preference information; [0078] system displays map on patient device showing ambulance location and location of facility; see also fig. 17)
and transmitting, to the user terminal when the server receives the facility temporal selection information, the detailed information in a manner that permits the display screen to display the detailed information. ([0054] hospital may be selected based on a medical situation associated with the patient; ambulance may be dispatched based on an indicated that the hospital is equipped or prepared to handle the medical situation of the patient; [0078] system displays map on patient device showing ambulance location and location of facility; see also fig. 17, showing detailed information including a star rating of the facility)

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170344707 to Patel (“Patel”) in view of non-patent literature Diamond and Sons (Diamond, previously provided) and further in view of U.S. Patent Publication No. 20100161392 to Ashby et. al. (“Ashby”).
Claims 26 and 36
Patel in view of Diamond discloses the elements of claims 18 and 28, above. Patel also discloses that the system displays map on patient device showing ambulance location and location of facility in [0078]; see also fig. 17, showing detailed information including a star rating of the facility. Patel also discloses that the system may integrate with an insurance carrier to coordinate payments to the ambulance operator, the hospital, etc. in [0064]. Patel does not explicitly disclose determining a fee based on the request point and the facility. However, Ashby discloses:
receiving, from the user terminal that selects the first call vehicle, vehicle temporal selection information, and calculating, by the server when the server receives the vehicle temporal selection information, vehicle dispatch information comprising: a first estimated fare from location of a company of the first call vehicle to a request point, and a second estimated fare from the request point to the facility. ([0032] a total fee for a trip is a charge/benefit for a first leg and a charge/benefit for a second leg; see also fig. 1)
Patel discloses that the system provides detailed information to the user via a map, and that the system may integrate with an insurance provider to coordinate payment for services. Ashby discloses that a total fee for a trip is a charge for first leg and a charge for a second leg. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the split fee payment of Ashby for the insurance based payment of Patel in view of Diamond. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious, because substitution of one disclosed payment mechanism for another would have required no inventive effort on the part of a skilled artisan. 

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170344707 to Patel (“Patel”) in view of non-patent literature Diamond and Sons (Diamond, previously provided) in view of U.S. Patent Publication No. 20100161392 to Ashby et. al. (“Ashby”) and further in view of U.S. Patent Publication No. 20030004829 to Torres et. al. (“Torres ‘829”).
Claims 27 and 37
Patel in view of Diamond and Ashby discloses the elements of claims 26 and 36, above. Ashby also discloses that the system may set threshold travel or use amounts for triggering cost allocation or awarding benefits, which at least strongly suggests a minimum fare threshold for the total of the estimated fares. Nevertheless, to the extent that Ashby does not explicitly disclose a minimum fare, Torres ‘829 discloses: 
processing, by the server, the vehicle dispatch information in a manner that permits the server to determine whether or not a sum total of the first estimated fare and the second estimated fare is a minimum. ([0063], fig. 15 a provider can set itemized pricing; fig. 16 the pricing may be a minimum which may include a particular number of miles, and the price may go up for additional miles; see also [0130] where a user can set that the transportation fee includes a particular quantity or unlimited number of miles)
Patel in view of Diamond and Ashby disclose a system which calculates the fare for a first leg and a second leg of a journey. Torres ‘829 discloses that a facility can offer itemized pricing including a minimum amount for transportation associated with a funerary service. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the funeral services planning of Torres ‘829 the temporary selection detail display as taught by Wyatt in order to allow “customers [to] have the ability to select packages of funerary products and/or services instead of always requiring ala carte selection of individual funerary items.” Torres ‘829, paragraph [0018].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628